Dugro, J.
This action is upon a noté for $100,000, dated January 1,1885, payable in 18 months. The defense is usury. The exceptions were ordered to be heard in the first instance at general term. It seems that the note made the basis of this action was given upon the surrender of one for a similar amount, dated January 1, 1884, and that the latter was given for one of a similar amount, dated January 1, 1883. The last note is not connected by *957the evidence with any preceding loan or note. It appears that on January 1, 1881, a note of $100,000, payable in 18 months, was delivered by the defendant to the plaintiffs. This note is not sufficiently connected with the-note in suit to warrant its consideration, or that of the loans which are alleged to have preceded it. The usury, therefore, which is alleged to have tainted the loans which preceded the note last mentioned, is not connected by the evidence with the note in suit.
A question still remains with respect to the checks which were offered in. evidence, and which were claimed to represent payments of 20 per cent, of the profits of the defendant’s business. It may be said that the evidence does-not warrant a finding that they were the result of a usurious agreement. The exceptions to rulings upon the admissibility of evidence have been care-. fully examined, and none of value found. The motion for a new trial upon the exceptions must be denied, and judgment ordered for the plaintiff upon the verdict.